                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 1 of 20 Page ID #:1




                                                        1   GERAGOS & GERAGOS
                                                                   A PROFESSIONAL CORPORATION
                                                        2                  LAWYERS
                                                                     HISTORIC ENGINE CO. NO. 28
                                                                    644 South Figueroa Street
                                                        3       Los Angeles, California 90017-3411
                                                                    Telephone (213) 625-3900
                                                        4            Facsimile (213) 625-1600
                                                                      Geragos@Geragos.com

                                                        5   BEN MEISELAS SBN 277412
                                                            ben@geragos.com
                                                        6
                                                        7   ZUMPANO PATRICIOS & POPOK PLLC
                                                            MICHAEL S. POPOK (NY) 2475226
                                                        8   mpopok@zplaw.com
                                                            (Pro Hac Vice Motion Pending)
                                                        9
Error! Main Document Only. Ryan, Datomi & Mosely LLP




                                                            417 Fifth Avenue, Suite 826
                                                       10   New York, New York 10016
                                                            Telephone: (212) 542-2564
                                                       11   Facsimile: (212) 320-0332
            500 North Brand Boulevard, Suite 2250




                                                       12   Attorneys for Plaintiff,
                 Glendale, California 91203




                                                            MEIDASTOUCH
                                                       13
                                                       14                          UNITED STATES DISTRICT COURT
                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                       15
                                                       16
                                                            MEIDASTOUCH, a political action          CIVIL CASE NO.:
                                                       17
                                                            committee,
                                                       18                                            COMPLAINT FOR DECLARATORY
                                                                                Plaintiff,           AND INJUNCTIVE RELIEF AND
                                                       19                                            MONEY DAMAGES
                                                       20
                                                                                 vs.
                                                       21
                                                       22
                                                            MARJORIE TAYLOR GREENE, an
                                                       23   individual,
                                                       24
                                                                                Defendant.
                                                       25
                                                       26
                                                       27
                                                       28
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 2 of 20 Page ID #:2




                                                         1                                            INTRODUCTION

                                                         2          1.      Plaintiff MeidasTouch, in connection with its political action committee work,

                                                         3   operates one of the leading websites and social media platforms dedicated to vigorous political

                                                         4   commentary and criticism, including of individual elected officials. This requires MeidasTouch to

                                                         5   monitor and comment on the social media “feeds” of elected officials, such as those posted on

                                                         6   Twitter and FaceBook.

                                                         7          2.      Defendant United States Representative Marjorie Taylor Greene (“Greene”),

                                                         8   obviously perturbed by MeidasTouch’s criticism of her antidemocratic political views1, and her

                                                         9   enthusiastic involvement in and support of the January 6th Insurrection that led to the attack on the

                                                        10   Nation’s Capitol, has retaliated and suppressed dissent by excluding -- or blocking -- MeidasTouch

                                                        11   from access to the Twitter account (@mtgreeenee)2 she primarily uses to post her views since being
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   elected to Congress, her de facto “official” Twitter account.
                         HISTORIC ENGINE CO. NO. 28




                                                        13          3.      This same practice of an elected official “blocking” views on Twitter she deems

                                                        14   unpopular or critical has been litigated concerning then-President Trump’s conduct, and found to be

                                                        15   unconstitutional. Likewise here, MeidasTouch’s First Amendment rights have been violated by

                                                        16   Greene.

                                                        17
                                                        18
                                                        19          1
                                                                       Among Greene’s Q-Anon-based beliefs, as reported by her on her @mtgreenee Twitter
                                                        20   account and in interviews with right-wing and fringe media, are: (a) that the 9-11 attack on the
                                                             World Trade Center, and the school shootings and mass murders that occurred at Sandy Hook
                                                        21   Elementary School and Marjory Stoneman Douglas High School were “false flag” events and/or
                                                             hoaxes; that the Clintons had JFK Jr. killed; and the latest, that the devastating Camp Wildfire in
                                                        22   California was intentionally started by a secret “space laser” controlled by a Jewish banking family.
                                                             See “Ms Greene is Beyond the Pale,” https://www.nytimes.com/2021/01/31/opinion/marjorie-taylor-
                                                        23   greene-gop.html; see also https://www.cnn.com/2021/02/01/politics/mcconnell-marjorie-taylor-
                                                             greene-cancer-republican-party/index.html.
                                                        24           2
                                                                        Although Greene established a new Twitter account with the handle @RepMTG after her
                                                             election, it has less than a third of the followers of her main account, and she barely and irregularly
                                                        25   “tweets” from it. Instead, she uses @mtgreenee to promote her views, communicate with her
                                                             followers, and even fundraiser. Even a cursory review of the two accounts reveals that while
                                                        26   Greene tweets extensively on a daily basis from @mtgreenee, she barely tweets at all from
                                                             @RepMTG. For example, on February 2, 2021 alone Greene “tweeted” more than 30 times from
                                                        27   @mtgreeenee, including to raise hundreds of thousands of dollars from her followers, but she
                                                             “tweeted” just once from her alleged “official “ account, @RepMTG.
                                                        28
                                                                                                                2
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 3 of 20 Page ID #:3




                                                         1          4.      Now that the citizens of Georgia’s 14th Congressional District have seen fit to send

                                                         2   Greene to Congress, the manner in which Greene uses the @mtgreenee3 Twitter account, where she

                                                         3   shares her official positions as a member of Congress and news about her Congressional office and

                                                         4   conducts fundraising drives from the electorate, renders it a public forum for speech and part of the

                                                         5   “public square” for the exchange of ideas that MeidasTouch is entitled to participate in as part of its

                                                         6   engagement with its almost 580,000 Twitter followers and the millions who view its work of

                                                         7   political criticism across all of its social media channels, podcasts, and website.

                                                         8          5.      Greene’s tweets on @mtgreenee generate tens of thousands of comments from other

                                                         9   citizens, and regularly makes news, demonstrating the existence of a dynamic public forum that she

                                                        10   has excluded MeidasTouch from because of its views.

                                                        11          6.      As a further example that even Twitter itself considers @mtgreenee to be Greene’s
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   primary account and public forum rather than @RepMTG, when it decided that Greene had violated
                         HISTORIC ENGINE CO. NO. 28




                                                        13   its posting rules by tweeting Q-Anon conspiracy theories following the January 6th Insurrection,

                                                        14   Twitter suspended only her @mtgreenee account. See https://www.npr.org/sections/insurrection-at-

                                                        15   the-capitol/2021/01/17/957891462/twitter-suspends-rep-marjorie-taylor-greene-s-account-

                                                        16   temporarily.

                                                        17          7.      MeidasTouch has a constitutional right to access Greene’s @mtgreenee Twitter

                                                        18   account as part of vigorous public comment and criticism. Greene’s practice of blocking Twitter
                                                        19   users she disagrees with is unconstitutional and this suit seeks to redress that wrong.

                                                        20          8.       As the Supreme Court observed just a few years ago, social media platforms such as

                                                        21   Twitter and Facebook provide “perhaps the most powerful mechanisms available to a private citizen

                                                        22   to make his or her voice heard” and is in effect, a “vast democratic forum.” Packingham v. North

                                                        23   Carolina, 137 S. Ct. 1730, 1737 (2017). As demonstrated by Greene’s thousands of tweets and

                                                        24   more than 320,000 followers on her @mtgreenee account, Twitter and social media empowers her to

                                                        25
                                                        26          3
                                                                            Reinforcing that @mtgreenee is Greene’s main Twitter account even after her
                                                             election, the page declares that she is “Congresswoman for Georgia’s 14th CD. Christian, Wife,
                                                        27   Mom, Small Business Owner, Proud American, 100% Pro-Life, Pro-Gun, Pro-Trump #MAGA Likes
                                                             =/= endorsements.”. (Emphasis added).
                                                        28
                                                                                                                 3
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 4 of 20 Page ID #:4




                                                         1   “become a town crier with a voice that resonates farther than it could from any soapbox.” Reno v.

                                                         2   American Civil Liberties Union, 521 U.S. 844, 870 (1997). MeidasTouch has a constitutional right

                                                         3   to hear that “voice” and

                                                         4           9.       Social media platforms such as Twitter have revolutionized civic engagement in our

                                                         5   participatory democracy. Not be outdone, “[g]overnors in all 50 States and almost every Member of

                                                         6   Congress have set up [Twitter] accounts” for civic engagement and political discourse, allowing

                                                         7   citizens to “petition their elected representatives and otherwise engage with them in a direct

                                                         8   manner,” Packingham, 137 S. Ct. at 1735.

                                                         9           10.      Greene regularly uses her Twitter account to criticize her political opponents, to

                                                        10   complain about purported “oppression” inflicted on her, and to spout various debunked, dangerous

                                                        11   and undemocratic conspiracy theories.      Demonstrating a thin skin that she is no longer entitled to
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   possess as a member of Congress, Greene “blocks” others such as Plaintiff when they have the
                         HISTORIC ENGINE CO. NO. 28




                                                        13   temerity to criticize her.

                                                        14           11.      The irony is apparently lost on Greene that while she has taken up the mantle against

                                                        15   what she calls the “cancel culture” that she claims has “censored 4” her and somehow silenced her

                                                        16   voice, she simultaneously “cancels” and silences anyone, like Plaintiff, who dares criticize her in the

                                                        17   public square.     As the Second Circuit Court of Appeals recently recognized, when faced with a

                                                        18   similar “blocking” case,      it is unconstitutional for a political figure to “engage in viewpoint
                                                        19   discrimination by utilizing Twitter’s ‘blocking’ function to limit certain users access to [a] social

                                                        20   media account, which is otherwise open to the public at large, because [they] disagree with their

                                                        21   speech.” Knight First Amendment Institute, et al., v. Donald J. Trump, et. al., No. 18-1691-cv, slip

                                                        22   op. at 4 (2d Cir. 2019)). The tweet below is an example of Greene hypocritically complaining about

                                                        23   being cancelled:

                                                        24
                                                        25
                                                        26
                                                                     4
                                                                      Ironically, Greene regularly sports a black “CENSORED” face mask since her election
                                                        27   when addressing Congress or the media, when she wears a face mask at all. Just this week, she was
                                                             photographed wearing a “FIRST AMENDMENT” face mask.
                                                        28
                                                                                                                4
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 5 of 20 Page ID #:5




                                                         1
                                                         2
                                                         3
                                                         4
                                                         5
                                                         6
                                                         7
                                                         8
                                                         9
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                                    12.    As part of the exercise of its First Amendment rights, Plaintiff MeidasTouch has
                                                        26
                                                             regularly tweeted criticism of Greene. Her retaliatory response to MeidasTouch’s valid viewpoint-
                                                        27
                                                             based criticism was to block MeidasTouch from: (a) viewing her @mtgreenee Twitter account, (b)
                                                        28
                                                                                                            5
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 6 of 20 Page ID #:6




                                                         1   replying to or “sharing” her Tweets, or (c) otherwise engaging with those members of the public

                                                         2   who interact within the replies to her tweets.

                                                         3          13.     Plaintiff respectfully requests that the Court declare that its exclusion from this public

                                                         4   square violates the First Amendment, and order that MeidasTouch’s access to Greene’s Twitter

                                                         5   account be immediately restored. In only that way can the Court reaffirm that Constitutional rights

                                                         6   such as under the First Amendment are infrangible, and that if public officials are intent on clinging

                                                         7   to unpatriotic and dangerous conspiracy theories that foment insurrections and violence, then the

                                                         8   First Amendment gives other citizens the right to robustly criticize and expose them in the public

                                                         9   square5.

                                                        10                                      JURISDICTION AND VENUE

                                                        11          14.     This action arises under the Constitution and laws of the United States of America.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   Jurisdiction is conferred on this Court pursuant to 28 U.S.C. § 1331, 28 U.S.C. §§ 2201-2202.
                         HISTORIC ENGINE CO. NO. 28




                                                        13   Jurisdiction supporting Plaintiff’s claim for attorney’s fees and costs is conferred by the Equal

                                                        14   Access to Justice Act, 28 U.S.C. § 2412 and 42 U.S.C. § 1988.

                                                        15          15.     Venue is proper in the Central District of California pursuant to 28 U.S.C. § 1391(b).

                                                        16   All of the events which are alleged herein prevented MeidasTouch from exercising its First

                                                        17   Amendment rights in California, MeidasTouch’s principle place of business. Greene is a member of

                                                        18   the United States Congress, and in that capacity engages her hundreds of thousands of Twitter
                                                        19   followers, including those located in this District. She also obtains political contributions from

                                                        20   followers in this District through her @mtgreenee Twitter account.

                                                        21
                                                        22
                                                        23
                                                        24          5
                                                                       Former President Trump’s legal team put it this way in their answer brief filed on February
                                                             2, 2021 in the second Impeachment proceedings: “…the United States is unique on Earth in that its
                                                        25   government documents, the Constitution and Bill of Rights, specifically and intentionally protect
                                                             unpopular speech from government retaliation. If the First Amendment protected only speech the
                                                        26   government deemed popular in current American culture, it would be no protection at all.” As
                                                             applied to Greene’s viewpoint-based exclusion against MeidasTouch we could not agree more. See
                                                        27   Former President Trump’s Answer 4 to Article of Impeachment, pages 4 and 5
                                                             (https://www.cnn.com/2021/02/02/politics/trump-response-impeachment-article/index.html ).
                                                        28
                                                                                                                6
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 7 of 20 Page ID #:7




                                                         1                                                  PARTIES

                                                         2          16.     Plaintiff MeidasTouch is a United States political action committee (PAC) which is

                                                         3   based in and has its principle place of operations in Los Angeles, California that operates a hugely

                                                         4   popular media platform, social media channels, and a website, and is dedicated to exposing and

                                                         5   opposing anti-democratic politicians. MeidasTouch provides political criticism about public affairs

                                                         6   of great importance, including concerning elected officials such as Greene.         Plaintiff uses all

                                                         7   channels of social media, including Twitter, to reach its audience and exercise its First Amendment

                                                         8   rights. Its Twitter account uses the handle @MeidasTouch.

                                                         9          17.     Defendant Greene is a citizen of the United States and a resident of the state of

                                                        10   Georgia. Defendant is currently serving as the United States Representative for Georgia’s Fourteenth

                                                        11   Congressional District. She and her staff oversee and operate her Twitter account using the handle
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   @mtgreenee. Defendant or her agents have blocked MeidasTouch from her @mtgreenee Twitter
                         HISTORIC ENGINE CO. NO. 28




                                                        13   account.

                                                        14                                         FACTUAL ALLEGATIONS.

                                                        15          18.     Twitter is a social media platform that currently has more than 340 million active

                                                        16   users worldwide, including some 68 million in the United States. The platform allows users to

                                                        17   publish short messages, to republish or respond to others’ messages, and to interact with other

                                                        18   Twitter users in relation to those messages.
                                                        19          19.     A Twitter “user” is an individual who has created an account on the platform. A user

                                                        20   can post “tweets ” to a web page on Twitter that is attached to the user’s account. Tweets can include

                                                        21   photographs, videos, and links. Some Twitter users do not tweet (publish messages) at all. Others

                                                        22   publish hundreds of messages a day. Collectively, Twitter users “tweet” more than 500 million

                                                        23   tweets per day.

                                                        24          20.     A twitter user adopts an account name, which is an @ symbol followed by a unique

                                                        25   identifier (e.g. @mtgreenee), and a descriptive name (e.g. Marjorie Taylor Greene). The account

                                                        26   name is called the user’s “handle.”
                                                        27
                                                        28
                                                                                                               7
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 8 of 20 Page ID #:8




                                                         1          21.     Elected officials (including Greene) regularly use Twitter to communicate with their

                                                         2   constituents, who themselves use Twitter to connect directly and immediately with elected officials

                                                         3   about the issues they are most passionate about.

                                                         4          22.     Speech posted on Twitter ranges from personal insult to poetry, but particularly

                                                         5   relevant here is that a significant amount of speech posted on the platform is political speech by, to,

                                                         6   or about the United States Government and its elected officials.

                                                         7          23.     A Twitter user’s web page displays all tweets generated by the user, with the most

                                                         8   recent tweets appearing at the top of the page. This display is known as a user’s “timeline.” When a

                                                         9   user generates a tweet, the timeline updates immediately to include that tweet. Anyone who can

                                                        10   view a user’s public Twitter web page can see the user’s timeline. Below is a screenshot of part of

                                                        11   the recent timeline associated with the @mtgreenee account:
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                                8
                                                              Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 9 of 20 Page ID #:9




                                                         1           24.     Alongside the handle, a user’s webpage will display the date the user joined Twitter

                                                         2   and a button that invites others to “Tweet to” the user. This button is visible only to other Twitter

                                                         3   users. A user’s Twitter webpage may also include the following:

                                                         4                   a.        a short biographical description;

                                                         5                   b.        a profile picture, such as a headshot;

                                                         6                   c.        a “header” image, which appears as a banner at the top of the webpage;

                                                         7                   d.        the user’s location;

                                                         8                   e.        a button labeled with an envelope symbol, which allows two users to

                                                         9   correspond privately; and

                                                        10                   f.        a small sample of photographs and videos posted to the user’s timeline, which

                                                        11   link to a full gallery.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12           25.     An individual “tweet” comprises the tweeted content (this includes a message,
                         HISTORIC ENGINE CO. NO. 28




                                                        13   including any embedded photograph, video, or link), the user’s account name (with a link to the

                                                        14   user’s Twitter webpage), the user’s profile picture, the date and time the tweet was generated, and

                                                        15   the number of times the tweet has been replied to, retweeted by, or liked by other users.

                                                        16           26.     A recent tweet from @mtgreenee looks like this:

                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25           27.     By default, Twitter webpages and their associated timelines are visible to everyone

                                                        26   with internet access, who are not blocked including those who are not Twitter users. However,
                                                        27
                                                        28
                                                                                                                   9
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 10 of 20 Page ID #:10




                                                         1   although non-users can view users’ Twitter webpages, they cannot interact with users on the Twitter

                                                         2   platform.

                                                         3          28.     Because all Twitter webpages are by default visible to all Twitter users and to anyone

                                                         4   with access to the internet, users who wish to limit who can see and interact with their tweets must

                                                         5   affirmatively “protect” their tweets. Other users who wish to view “protected” tweets must request

                                                         6   access from the user who has protected her tweets. “Protected” tweets do not appear in third-party

                                                         7   search engines, and they are searchable only on Twitter, and only by the user and her approved

                                                         8   followers.

                                                         9          29.     A user whose account is public (i.e. not protected) but who wants to make his or her

                                                        10   tweets invisible to another user can do so by “blocking” that user. (Twitter provides users with the

                                                        11   capability to block other users, but, importantly, it is the users themselves who decide whether to
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   make use of this capability.) A user who blocks another user prevents the blocked user from
                         HISTORIC ENGINE CO. NO. 28




                                                        13   interacting with the first user’s account on the Twitter platform.

                                                        14          30.     A blocked user cannot see or reply to the blocking user’s tweets, view the blocking

                                                        15   user’s list of followers or followed accounts, or use the Twitter platform to search for the blocking

                                                        16   user’s tweets. The blocking user will not be notified if the blocked user mentions her; nor will the

                                                        17   blocking user see any tweets posted by the blocked user.

                                                        18          31.     If the blocked user attempts to follow the blocking user, or to access the Twitter
                                                        19   webpage from which the user is blocked, the user will see a message indicating that the other user

                                                        20   has blocked him or her from following the account and viewing the tweets associated with the

                                                        21   account. This is an example of a notification from Twitter that a user has been blocked by

                                                        22   @mtgreenee:

                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                                10
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 11 of 20 Page ID #:11




                                                         1          32.      MediasToutch received this type of “blocking” message from Greene’s Twitter

                                                         2   account.     But, @mtgreenee is a designated public forum, operated by Greene, in which political

                                                         3   speech is engaged in, disseminated, and debated, and her blocking of MeidasTouch is

                                                         4   unconstitutional as a result.

                                                         5          33.      Twitter users can subscribe to other users’ messages by “following” those users’

                                                         6   accounts, unless blocked. Users see all tweets posted or retweeted by accounts they have followed.

                                                         7   This display is labeled “Home” on Twitter’s site, but it is often referred to as a user’s “feed.”

                                                         8          34.      Twitter permits users to establish accounts under their real names or pseudonyms.

                                                         9   Users who want to establish that they are who they claim to be can ask Twitter to “verify” their

                                                        10   accounts. When an account is verified, a blue badge with a checkmark appears next to the user’s

                                                        11   name on his or her Twitter page and on each tweet the user posts.                   Both Greene’s and
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   MeidasTouch’s Twitter accounts are “verified.”
                         HISTORIC ENGINE CO. NO. 28




                                                        13          35.      Beyond publishing tweets to their followers, Twitter users can engage with one

                                                        14   another in a variety of ways. For example, they can “retweet” (republish) the tweets of other users,

                                                        15   either by publishing them directly to their own followers or by “quoting” them in their own tweets.

                                                        16   When a user retweets a tweet, it appears on the user’s timeline in the same form as it did on the

                                                        17   original user’s timeline, but with a notation indicating that the post was retweeted. This is a recent

                                                        18   retweet by @mtgreene:
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25          36.      A Twitter user who is not blocked can also reply to other users’ tweets. Like any

                                                        26   other tweet, a reply can include photographs, videos, and links. When a user replies to a tweet, the

                                                        27   reply appears on the user’s timeline under a tab labeled “Tweets & replies.” The reply will also

                                                        28
                                                                                                                11
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 12 of 20 Page ID #:12




                                                         1   appear on the original user’s feed in a “comment thread” under the tweet that prompted the reply.

                                                         2   Other users’ replies to the same tweet will appear in the same comment thread.

                                                         3          37.    Reply tweets by verified users, reply tweets by users with a large number of

                                                         4   followers, and tweets that are “favorited” and retweeted by large numbers of users generally appear

                                                         5   higher in the comment threads.

                                                         6          38.    A Twitter user who is not blocked can also reply to other replies. A user whose tweet

                                                         7   generates replies will see the replies below his or her original tweet, with any replies-to-replies

                                                         8   nested below the replies to which they respond. The collection of replies and replies-to-replies is

                                                         9   sometimes referred to as a “comment thread.” Twitter is called a “social” media platform in large

                                                        10   part because of comment threads, which reflect multiple overlapping conversations among and

                                                        11   across groups of users. Below is a recent @mtgreenee tweet that prompted over 16,000 replies:
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                                    39.    A Twitter user who is not blocked can also “favorite” or “like” another user’s tweet
                                                        26
                                                             by clicking on the heart icon that appears under the tweet. By “liking” a tweet, a user may mean to
                                                        27
                                                             convey approval or to acknowledge of having seen the tweet.
                                                        28
                                                                                                             12
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 13 of 20 Page ID #:13




                                                         1          40.     A Twitter user who is not blocked can also “mention” another user by including the

                                                         2   other user’s Twitter handle in a tweet. A Twitter user mentioned by another user will receive a

                                                         3   “notification” that he or she has been mentioned in another user’s tweet.

                                                         4          41.     Tweets, retweets, replies, likes, and mentions are controlled by the user who

                                                         5   generates them. No other Twitter user can alter the content of any retweet or reply, either before or

                                                         6   after it is posted. Twitter users cannot prescreen tweets, replies, likes, or mentions that reference

                                                         7   their tweets or accounts.

                                                         8          42.     Greene established the @mtgreenee Twitter account in 2017 to share her political

                                                         9   views, and then used it to further and support her campaign to be the United States Representative

                                                        10   for House District Fourteen. After her election in November 2020, and her swearing in on January 3,

                                                        11   2021, she began using the account as an instrument of her office and her primary account.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12          43.     Today, Greene (and her aides) use it almost exclusively as a channel for
                         HISTORIC ENGINE CO. NO. 28




                                                        13   communicating with the public about her office’s policies, actions, and opinions. Because of the way

                                                        14   she uses the account, Greene’s tweets from the handle @mtgreenee have become an important

                                                        15   source of news and information about her office (and the Government), and comment threads

                                                        16   associated with the tweets have become important forums for speech by, to, and from Greene.

                                                        17          44.     Greene presents the account to the public as one that she operates in her official

                                                        18   capacity rather than her personal one. @mtgreenee is controlled completely by her in her official
                                                        19   capacity as a United States Representative. Greene controls who may view her tweets, reply to her

                                                        20   tweets, and view the replies to her tweets.

                                                        21          45.     Greene       describes   herself   in    the   biography   section   of   @mtgreenee   as

                                                        22   “Congresswoman for Georgia's 14th CD”. The account bears a blue badge indicating it has been

                                                        23   verified by Twitter. Greene’s account is generally accessible to the public at large without regard to

                                                        24   political affiliation or any other limiting criteria, unless Greene or her staff blocks access. Any

                                                        25   member of the public can view her posts. Greene has not “protected” her tweets, and anyone who

                                                        26   wants to follow the account can do so. She has not issued any rule or statement purporting to limit
                                                        27   (by form or subject matter) the speech of those who reply to her tweets.

                                                        28
                                                                                                                    13
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 14 of 20 Page ID #:14




                                                         1          46.     Greene also uses @mtgreenee to publicize how she votes on legislation.            For

                                                         2   example, on January 6, 2021, the day of the Capitol Insurrection, Greene tweeted from the

                                                         3   @mtgreenee account that she had voted against certifying the Electoral College results, thereby

                                                         4   announcing to the public that she was attempting to overturn the will of the voters exercised as part

                                                         5   of a free and fair election. A screenshot of this tweet is below:

                                                         6
                                                         7
                                                         8
                                                         9
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                                    47.     Greene also uses @mtgreenee to release public statements and official policy
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                             positions. For example, on January 13th, 2021, Greene retweeted a video with her stating she would
                                                        13
                                                             be attempting to impeach the duly elected president:
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                                14
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 15 of 20 Page ID #:15




                                                         1          48.     Many of Greene’s tweets such as these have sparked social unrest, led to the January

                                                         2   6th attack on the Nation’s Capitol, and have prompted calls for Greene’s resignation or her

                                                         3   expulsion. Many concerned citizens, including Plaintiff MeidasTouch, have tweeted their criticism

                                                         4   against Greene and her views.

                                                         5          49.     The comment threads associated with tweets from @mtgreenee are important public

                                                         6   forums for discussion and debate about Greene, her decisions, her Q-Anon-based conspiracy theories

                                                         7   and undemocratic venting, and her official government policy.

                                                         8          50.     Typically, tweets from @mtgreenee generate thousands of replies, retweets, and

                                                         9   quote tweets. Some of the replies generate an equal number of replies in turn. The @mtgreenee

                                                        10   account is a kind of virtual town hall in which Greene and her aides use the tweet function to

                                                        11   communicate news and information to the public, and members of the public use the reply function
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   to respond to Greene and her aides so as to exchange views with one another.
                         HISTORIC ENGINE CO. NO. 28




                                                        13          51.     Greene has blocked MeidasTouch from viewing, replying to, and participating in the

                                                        14   reply threads of @mtgreenee because MeidasTouch criticized Greene’s conspiracy theories and

                                                        15   subsequent call for President Biden’s impeachment, and has thus expelled MeidasTouch from

                                                        16   participating in the public square.

                                                        17          52.     MeidasTouch is actively engaged in current affairs and holding elected officials to

                                                        18   account.
                                                        19          53.     On January 20, 2021, Greene posted a tweet saying “#Impeach Biden” which was an

                                                        20   inflammatory, anit-democratic call for the newly inaugurated President of the United States to be

                                                        21   removed from office on his first day. Below is a screenshot of Greene’s tweet:

                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                              15
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 16 of 20 Page ID #:16




                                                         1          54.     Condemnation of Greene’s comments was swift. Many hashtags such as

                                                         2   “#InvestigateMarjorie” went viral on Twitter. News organizations published opinion pieces calling

                                                         3   for Greene’s resignation.

                                                         4          55.     MeidasTouch condemned Greene’s comments immediately from its Twitter account,

                                                         5   @meidastouch. Minutes after Greene’s tweet, MeidasTouch tweeted a reply to Greene:

                                                         6
                                                         7
                                                         8
                                                         9
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16          56.     MeidasTouch continued tweeting (and retweeting) criticism of the Senators and

                                                        17   Representatives, including Greene, who voted against election certification, fanned the flames of the

                                                        18   January 6th Insurrection, and then attempted to impeach President Biden.

                                                        19          57.     Less than twelve hours after MeidasTouch’s tweet replying to @mtgreenee and

                                                        20   criticizing her, Greene blocked MeidasTouch from the @mtgreenee account altogether:

                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                              16
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 17 of 20 Page ID #:17




                                                         1             58.    Greene blocked MeidasTouch in retaliation. Her retaliatory actions were premised on

                                                         2   MeidasTouch’s political opposition to Greene’s words and actions stoking the fire of the

                                                         3   Insurrection and continuing to promote Q-Anon conspiracy theories to mislead the public.

                                                         4             59.    Greene’s blocking of MeidasTouch was viewpoint-based. Had MeidasTouch posted

                                                         5   in support of Greene’s attempts to overturn a free and fair election, Greene would not have blocked

                                                         6   MeidasTouch. The blocking of MeidasTouch imposes an unconstitutional restriction on its speech

                                                         7   in a designated public forum and its right to petition the government for redress of grievances.

                                                         8             60.    MeidasTouch can no longer view Greene’s Twitter feed. It can no longer reply to

                                                         9   Greene’s tweets. And, it can no longer participate in the discussions in the replies to Greene’s

                                                        10   tweets. Each new tweet by Greene is a piece of information that MeidasTouch is foreclosed from

                                                        11   receiving and a potential discussion (in the replies to that tweet) in which MeidasTouch cannot
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12   participate.
                         HISTORIC ENGINE CO. NO. 28




                                                        13                                            CAUSE OF ACTION

                                                        14                                        FIRST CAUSE OF ACTION

                                                        15             Violation of the First Amendment of the Constitution Guaranteeing Free Speech

                                                        16             61.    Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

                                                        17   forth herein.

                                                        18             62.    At all times relevant to this Complaint, Defendant was acting under the color of law
                                                        19   as an elected Congressional Representative.

                                                        20             63.    Plaintiff was engaged in First Amendment-protected speech in its posting Tweets

                                                        21   online about Defendant and viewing Defendant’s tweets.

                                                        22             64.    Plaintiff’s speech was on a matter of public concern and did not violate any law.

                                                        23             65.    By blocking Plaintiff from her official Twitter account, Defendant Greene prevented

                                                        24   Plaintiff from exercising its First Amendment rights, including its right to speak freely and right to

                                                        25   receive information.

                                                        26             66.    Defendant’s blocking of Plaintiff was an improper viewpoint-based restriction on
                                                        27   speech.

                                                        28
                                                                                                                17
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 18 of 20 Page ID #:18




                                                         1             67.   Defendant’s official Twitter page, @mtgreenee, is a designated public forum.

                                                         2             68.   Defendant engaged in this conduct intentionally, knowingly, willfully, wantonly,

                                                         3   maliciously, and in reckless disregard of Plaintiff’s constitutional rights.

                                                         4             69.   Defendant’s actions and/or omissions caused, directly and proximately, Plaintiff to

                                                         5   suffer damages.          The acts and inactions of Defendant caused Plaintiff damages in that it was

                                                         6   prevented from speaking freely on a matter of public concerns, among other injuries, damages, and

                                                         7   losses.

                                                         8                                            PRAYER FOR RELIEF

                                                         9             WHEREFORE, Plaintiff MeidasTouch respectfully requests that this Court enter judgment

                                                        10   in its favor and against Defendant Marjorie Taylor Greene, and award it all relief as allowed by law

                                                        11   and equity, including, but not limited to the following:
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12             a.    A declaration that Defendant’s viewpoint-based blocking of Plaintiff from the
                         HISTORIC ENGINE CO. NO. 28




                                                        13                   @mtgreenee Twitter account violates its constitutional rights;

                                                        14             b.    An injunction requiring that Defendant unblock Plaintiff from the @mtgreenee

                                                        15                   Twitter account, and prohibiting Defendant from blocking Plaintiff from the account

                                                        16                   in the future;

                                                        17             c.    Compensatory damages as allowed by law;

                                                        18             d.    Punitive damages for all claims as allowed by law in an amount to be determined at
                                                        19                   trial;

                                                        20             e.    Pre-judgment and post-judgment interest at the highest lawful rate;

                                                        21             f.    Reasonable Attorney’s fees and costs, pursuant to 28 U.S.C. § 2412; and

                                                        22             g.    Such further relief as justice requires.

                                                        23
                                                        24   DATED: February 3, 2021                             By: /S/ Ben Meiselas
                                                        25                                                              GERAGOS & GERAGOS, APC
                                                                                                                        BEN MEISELAS
                                                        26                                                              644 South Figueroa Street
                                                                                                                        Los Angeles, California 90017-3411
                                                        27                                                              Telephone (213) 625-3900
                                                                                                                        Facsimile (213) 625-1600
                                                        28
                                                                                                                 18
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 19 of 20 Page ID #:19




                                                         1                                              and,
                                                         2
                                                         3
                                                         4
                                                                                                   By: /S/ Michael S. Popok
                                                         5
                                                                                                        MICHAEL S. POPOK
                                                         6                                              (Pro Hac Vice Motion Pending)
                                                                                                        417 Fifth Avenue, Suite 826
                                                         7                                              New York, New York 10016
                                                                                                        Telephone: (212) 542-2564
                                                         8                                              Facsimile: (212) 320-0332
                                                         9                                              Attorneys for Plaintiff, MEIDASTOUCH
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                   19
                                                             Case 2:21-cv-00993 Document 1 Filed 02/03/21 Page 20 of 20 Page ID #:20




                                                         1                                        JURY TRIAL DEMAND

                                                         2          Plaintiff hereby demands a trial by jury on all claims and issues so triable pursuant to Federal

                                                         3   Rule of Civil Procedure 38(a).

                                                         4
                                                         5   DATED: February 3, 2021                          By: /S/ Ben Meiselas
                                                         6                                                         GERAGOS & GERAGOS, APC
                                                                                                                   BEN MEISELAS
                                                         7                                                         644 South Figueroa Street
                                                                                                                   Los Angeles, California 90017-3411
                                                         8                                                         Telephone (213) 625-3900
                                                                                                                   Facsimile (213) 625-1600
                                                         9
                                                                                                                  and,
                                                        10                                                    By: /S/ Michael S. Popok
                                                        11
                   Los Angeles, California 90017-3411




                                                                                                                   MICHAEL S. POPOK
GERAGOS & GERAGOS, APC




                                                                                                                   (Pro Hac Vice Motion Pending)
                        644 South Figueroa Street




                                                        12
                         HISTORIC ENGINE CO. NO. 28




                                                                                                                   417 Fifth Avenue, Suite 826
                                                                                                                   New York, New York 10016
                                                        13                                                         Telephone: (212) 542-2564
                                                                                                                   Facsimile: (212) 320-0332
                                                        14
                                                                                                                   Attorneys for Plaintiff, MEIDASTOUCH
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                              20
